EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert L. McDowell (Reg. No. 34,080) on March 3, 2022.
The application has been amended as follows: 
Amendments to the Abstract:
The invention relates to a moving system (100) for  moving workpieces that are provided for gear cutting on a workpiece spindle (200) and have a workpiece axis of rotation, from a first position (A), taken up while they are being fed, into a third ) that differs from the first position by at least a smaller distance between the workpiece axis of rotation and the workpiece spindle axis, having a first movement unit (36, 32, 34) which  moves a workpiece from the first position into a second ), different from the first and the third position, along a first movement path (AB), and a second movement unit (35) which  moves the workpiece from the second position into the third position along a second movement path (BC), wherein the moving system is also designed to  move machined workpieces back out of the third position and to hold and move more than one workpiece at the same time, wherein, while it is being moved on the first and on the second movement path, the workpiece is held by one and the same holding unit (10, 10') that directly holds the workpiece, without a movement caused by the second movement unit entailing a movement of the first movement unit.

Amendments to the Specification:
Noting that there are no paragraph numbers or line numbers in the specification as originally filed, and also noting that no amendments to the specification have been previously filed, the amendments to the specification herein will reference the paragraph numbers of the 
The specification has been amended as follows:
BRIEF SUMMARY:
[0001] The invention relates to a moving system for  moving workpieces that are provided for gear cutting on a workpiece spindle and have a workpiece axis of rotation, from a first position, taken up while they are being fed, into a third position that differs from the first position by at least a smaller distance between the workpiece axis of rotation and the workpiece spindle axis, having a first movement unit which  moves a workpiece from the first position into a second position, different from the first and the second position, along a first movement path, and a second movement unit which  moves the workpiece from the second position into the third position along a second movement path, wherein the moving system is also designed to  move machined workpieces back out of the third  and to hold and move more than one workpiece at the same time, and also to a gear-cutting machine provided with a moving system of this type. 
[0002] Moving systems of this type are known as components of loading and unloading systems of gear-cutting machines, for contributing to  moving workpieces that are to be machined onto the workpiece spindle of the gear-cutting machine and  moving machined workpieces back away from the workpiece spindle. The workpieces are fed in the form of uncut blanks if the gear-cutting machine is, for example, a hob-cutting, gear-shaping or hob-peeling machine, but in the form of already pre-cut workpieces in the case of gear cutting post-processing, such as gear grinding. 
[0003] Often, moving systems of this type comprise ring loaders, which  move a workpiece from a position in which the workpiece axis of rotation does not correspond to the workpiece spindle axis, through a pivot movement, into a position in which the workpiece axis of rotation does correspond to the workpiece spindle axis. A ring loader of this type usually simultaneously  moves an already machined workpiece from the latter position into the former position, the movement vectors of the two movements forming a circle when combined. 
[0004] Feeding and removal systems, for example in the form of feed belts on which a plurality of workpieces each arranged on a workpiece pallet are in circulation, often cooperate with ring loaders of this type. In the case of a vertical workpiece spindle axis, for example, the feed belt is usually below the vertical level at which the ring loader rotates, and so a lifting station is used on the feed side and removal side of the ring loader and lifts the workpiece pallet sufficiently for the workpiece to reach the vertical level of the ring loader. 
[0005] Moreover, loading robots are known comprising a gripper arm which has sufficiently many degrees of freedom of movement to  move a supplied workpiece onto a workpiece spindle. However, before a new workpiece can be loaded, the robots initially have to 
[0006] The object of the invention is to design a moving system of the type mentioned at the outset more simply, while maintaining satisfactorily short movement times. 
[0007] This object is achieved by the invention by a development of a moving system of the type mentioned at the outset, which is basically characterized in that, while it is being moved on the first and on the second movement path, the workpiece is held by one and the same holding unit that directly holds the workpiece, without a movement caused by the second movement unit entailing a movement of the first movement unit. 
[0008] The inventive solution makes rapid and simple movement of the workpieces possible in that the holding unit provides integration of the workpiece movements on the first and second movement path, but, as a result of the decoupling on the movement side, a simple construction with satisfactorily low inertia for the movement of the second movement path is achieved while avoiding additional stations. 
[0009] In a preferred embodiment, the first movement unit and/or the second movement unit have only one degree of freedom of movement. This increases the simplicity of the system. 
[0010] In a particularly preferred embodiment, the second movement unit is a rotary movement unit. This makes possible simple implementations of workpiece movements from the third position into the second position, in addition to the movement along the second movement path. 
[0011] In an expedient embodiment, the first movement unit is a linear movement unit, in particular for a vertical movement. In this way, level differences can be compensated in a particularly simple manner, and in particular additional, separate lifting stations are not required. 
[0012] In a particularly preferred embodiment, the second movement path is curved and preferably takes the form of an arc portion, in particular a semicircle. This makes possible repeated movement of a plurality of workpieces along a closed path that includes the second movement path. 
[0013] In a more preferred embodiment, the workpiece machining takes place not in the third position but in a fourth position different from the third position. For this purpose, a third movement unit may be provided, which causes the workpiece that is still held directly by the holding unit to be moved from the third position along a third movement path into the fourth position. Expediently, a movement caused by the second movement unit also does not lead to a movement of the third movement unit. In a preferred, simple case, the axis of the third movement path extends parallel to the axis of the first movement path, which preferably extends orthogonal to a plane in which the second movement path lies. In a particularly preferred case, where a vertical workpiece spindle axis is provided along with an upright workpiece third movement path corresponds to depositing the workpiece on the clamping device coupled to the workpiece spindle to receive the workpiece. 
[0014] In a preferred constructional design of the moving system, it has a guide arrangement, which guides the holding unit during the movement on the first movement path and moves together with the movement along the second movement path. This ensures that the spatial regions permitted by the system for each of the movements are reliably adhered to. Preferably, the guide arrangement is simultaneously a guide arrangement during the movement along the third movement path. 
[0015] In an expedient embodiment, the moving system has a running rail, on which the holding unit rolls or slides during the movement along the second movement path. In addition, the running rail and the coupling of the holding unit to the holding rail preferably have a holding function counter to the effect of gravity. 
[0016] In a particularly preferred embodiment, the rotary movement unit is clocked in a 360.degree./n step, where n is preferably 2, 3 or 4, in particular 2. In this connection, the moving system preferably has n.gtoreq.2 holding units, in particular formed identically. In particular, all n holding units may temporarily simultaneously be arranged in such a way that the workpieces held thereby can move along a closed path that includes the second movement path. A path portion that supplements the second movement path to form the closed path is thus provided for parallel guidance of workpieces back from the third position into the second position. 
[0017] Through the action of the first and/or third movement unit, for example the first movement unit, a holding unit that holds a workpiece in the second position is moved out of this path or into this path. In an expedient embodiment, the running rail has an interruption for this purpose. 
[0018] In a particularly preferred design, the moving system is controlled by the control system thereof in such a way that a workpiece held by a holding unit leaves the second position and a workpiece held by another holding unit leaves the third position in a coupled and simultaneous manner under the action of the second movement unit. Thus, individual actuation of the holding units is not required during the movements thereof along the closed movement path. 
[0019] In a further preferred embodiment, during the movement on the first and/or third movement path, the holding unit(s) have no coupling to the first and/or third movement unit that requires releasing, aside from a merely bracing coupling. In principle, variants are also conceivable in which coupling, for example of the first movement unit to the holding unit, is provided by a clamp or by a latch mechanism, which is released before the movement along the second movement path starts. However, the aforementioned variant is simpler to implement and does not require any additional actuators or mechanical unlatching devices. 
[0020] In a further preferred embodiment, the moving system has a rotary cage, of which the support structure, acting parallel to the axis of rotation of the second movement unit, is formed second movement path low. A support structure acting in a circumferential direction may have a toothing, which may have a dual function in the form of a coupling to the second movement unit. 
[0021] In a further preferred embodiment, the moving system has, in constructional terms, a column-like support on which the movement units are arranged and about which in particular the rotary cage can rotate. This results in a compact overall system, and the installation space required for additional stations such as lifting stations is not needed. In particular, the column may also support a tailstock arrangement. 
[0022] In an expedient embodiment, a drive is provided for each movement unit. For example, a rotary drive that drives the rotary cage via a gearwheel coupling could be provided for the second movement unit. The first and/or third movement unit could, for example, be driven hydraulically or pneumatically by way of piston-cylinder devices. 
[0023] The length of the first and/or third movement path can be set by way of an associated drive control system. Usually, the length of the third movement path is less than that of the first movement path. Preferably, however, the maximum settable length of the third movement path is greater than conventional axial dimensions of typical clamping devices. 
[0024] The holding unit is preferably a gripping holding unit. 
[0025] In a preferred embodiment, the holding unit, in particular every holding unit, has two holding arms, the distance between which can be altered. The holding arms may hold the workpieces by clamping. In particular, for this purpose, the holding arms may be biased for gripping. In this case, the bias may be settable for a selected holding distance between the holding arms. 
[0026] In this connection, it is expediently provided that the holding arms have holding jaws releasably attached thereto, of which the face facing the workpiece is adapted in particular to the workpiece contour. In this case, if a workpiece batch is changed, it would merely be necessary to replace the holding jaws, if required, and if applicable to set the holding arm system to a new desired holding distance. 
[0027] The moving system is suitable for disc-shaped wheels, as well as for shaft-shaped workpieces. 
[0028] In a further embodiment, the moving system may also further have a feeding and removal device, which is designed in particular as a continuous feeder or continuous belt and which brings the workpieces into the first position (and preferably transports the machined workpieces out of the first position). In this case, it is preferably provided that the feeding and removal device feeds the workpieces at a height above the ground that is at least 75 cm, preferably at least 90 cm and preferably less than 135 cm, in particular less than 120 cm, as measured at the end thereof facing the ground. 

[0030] Further, the invention protects a gear-cutting machine, comprising at least one workpiece spindle for receiving a workpiece and a workpiece loading and unloading system that has a moving system according to any of the aforementioned aspects. 
DETAILED DESCRIPTION:
[0031] Further features, details and advantages of the invention will be apparent from the following description, with reference to the accompanying drawings, in which: 
[0032] FIG. 1 is a perspective view of a moving system, 
[0033] FIG. 2 is a perspective view of the moving system from a different viewing angle, 
[0034] FIG. 3 is an enlarged view of a sub-region of FIG. 1, 
[0035] FIG. 4 is an axial sectional view of a moving mechanism for a first movement path, and 
[0036] FIG. 5 is an illustrative, abstract drawing of workpiece positions. 
[0037] As can be seen in FIG. 1, a moving system 100 has a column 30, in the lower region of which a rotary cage 20 is arranged rotatably about the column 30. The rotary cage has a gear rim 24 as an upper circumferential support structure and a ring 22 as a lower circumferential support structure (FIG. 3). The rotary cage 20 further has rods as an axial support structure, which additionally form guide rods 26 for holding units 10, 10'. A drive 35 attached to the column 30 can set the rotary cage 20 in rotation via a gearwheel coupling to the gear rim 24. In this context, a 180.degree. step is provided for the rotary movement of the rotary cage 20, in such a way that after a movement the guide rods 26 assigned to the holding unit 10 change places with the guide rods 26' assigned to the holding unit 10'. 
[0038] In the lower region of the column 30, a running rail 32 that is axial in the column direction is arranged (see FIG. 4), along which rail a tappet 34 coupled to a drive 36 can move. The drive 36 may, for example, be a pneumatic or hydraulic drive in the form of a piston-cylinder device. The tappet 34 has, on the face thereof remote from the running rail 32, a receiving region of U-shaped section. In this, a roller 18 can be received, which is fixed to the face of the holding unit 10 facing the column 30 in a manner allowing rotation of the roller about the axis thereof. The axis of rotation of the roller 18 extends horizontally from left to right in FIG. 4 (corresponding to a radial direction with respect to the column 30 in polar coordinates). If the roller 18 is entrained in the tappet 34, the holding unit will follow the movement of the tappet 
[0039] Referring to FIG. 1, a vertical movement of this type would move the holding unit 10 that holds a workpiece 2 in the position shown in FIG. 1 vertically upwards, in such a way that the held workpiece 2 is  moved into a higher position. The workpiece 2 in this higher position is denoted as 2+ in FIG. 1. In this context, the position of the workpiece 2, as shown held in FIG. 1, corresponds to the first position, and the position of the workpiece denoted as 2+ corresponds to the second position. 
[0040] On the column 30, a running rail 38 formed in the shape of an arc is fastened at a height below the gear rim 24. However, the running rail 38 is not continuous in the region of the running rail 32, but rather a gap 38L is provided, through which the roller 18 can pass during the vertical movement thereof when being entrained by the tappet 34. After vertical movement of the holding unit 10, during which the workpiece 2 moves along the first movement path that  moves it from the first position into the second position, the holding unit 10 can, as shown in the embodiment (180.degree. step), be rotated through 180.degree., by rotational movement of the rotary cage 20, into the position taken up by the holding unit 10' in the drawing of FIG. 1. The workpiece 2 thus moves along a second movement path from the second position into the third position. The workpiece 2 is visible in this third position in FIG. 2, and denoted by 2+rot in this position (FIG. 2). 
[0041] On this machining side of the column 30, a further vertical movement unit is provided, which is formed substantially identically to the previously described vertical movement unit on the side of the column 30 remote from the machining. Using this ( third) movement unit, the workpiece 2 can be placed on a clamping device (not shown in FIG. 2), which is attached in a torque-proof manner to a workpiece spindle 200 of a gear-cutting machine. In this position, in which the workpiece 2 is machined, the workpiece 2 is denoted as 2w (fourth position). 
[0042] The positions passed through by a workpiece 2 during the movement of the moving system 100 are shown again in FIG. 5, without machine components. From position A, the workpiece 2 is lifted into position B as a result of the first movement unit, and subsequently pivoted into position C as a result of the second movement unit, and then lowered into the position D as a result of the third movement unit (loading process). For unloading, the machined workpiece 2 is lifted from position D into position C, then pivoted back into position B, and lowered into position A again. While the machined workpiece 2 is being moved from position C into position B, a next workpiece to be machined (held by the other holding unit 10') is already simultaneously being pivoted from position B into position C. 
[0043] It can easily be seen from FIG. 5 that, if a plurality of holding units 10'', 10'' . . . (not shown) are used, steps other than 180.degree. rotations can also be run, for example 120.degree. rotations or 90.degree. rotations. In this case too, a workpiece 2 arrives back in position B after passing through a closed circular path (a full clock cycle), having been machined in the meantime. In the case of a 120.degree. step, the workpiece feeding and removal side of the column 30 and the machining side of the column 30 are arranged not on opposite sides, but at an position, in which a workpiece is held on the closed movement path and in which, for example, secondary machining could be provided at the workpiece. A 90.degree. step results in two further positions; in this case, the feeding side and machining side may be at an angle of 90.degree., or else be provided offset through 180.degree. as in FIG. 1. 
[0044] FIG. 1 also likewise shows a feeding and removal unit 80, here schematically represented by a continuous belt 81, on which [[tool]] workpiece pallets 82 that carry the [[tools]] workpieces 2 on its circuit circulate. It will be noted that the holding unit 10 directly grips the workpiece 2. The two holding arms 11 provided for this purpose have holding jaws 12 internally in the gripping region thereof, which are formed adapted to the outer contour of the workpieces 2. 
[0045] The workpieces may be disc-shaped gearwheels or gearwheel blanks, as in FIG. 1, but a movement for loading and unloading shaft-like workpieces is also conceivable. In this case, the column 30 may also additionally serve as a support column for a tailstock arrangement 240 of the gear-cutting machine, said machine or the workpiece spindle 200 thereof being loaded with workpieces 2 and unloaded of machined workpieces 2 using the moving system 100. 
[0046] However, the coupling shown, comprising the tailstock arrangement 240, is only one possible configuration and coupling system of the moving system 100, which may also be provided independently. 
[0047] Also, incidentally, the aforementioned embodiments of the invention are not to be treated as limiting the invention. Rather, individual features of the invention and of the following claims may be essential for implementing the invention in the various embodiments thereof. 


Amendments to the Claims:
1. (Currently Amended): Moving system (100) for moving workpieces the moving system (100) comprising:
a support column (30);
a rotary cage (20) configured for rotating about the support column (30);
at least two holding units (10; 10’) provided on the rotary cage (20) for rotation therewith about the support column, each of the holding units (10, 10’) configured for gripping a respective one of the workpieces;
a first movement unit (36, 32, 34) comprising a drive (36);
a second movement unit (35);
wherein one of the holding units (10, 10’) is configured to pick up one of the workpieces from a first position (A) and to directly grip the one workpiece;
wherein the first movement unit (36, 32, 34) is configured to linearly move the one holding unit (10, 10’) and the gripped one workpiece from the first position (A) to a second position (B);
wherein the second movement unit (35) is configured to rotationally index the holding units (10, 10’) to move the one holding unit and the gripped one workpiece from the second position (B) to a third position (C) that is closer to a workpiece spindle (200) of a gear-machining machine than is the second position (B);
wherein the drive (36) of the first movement unit (36, 32, 34) is mounted on an upper portion of the support column (30) such that when the one holding unit (10, 10’) and the gripped one workpiece are rotationally indexed from the second position (B) to the third position (C) via the second movement unit (35), the drive (36) of the first movement unit is not moved with the holding units (10, 10’), and
(100) is also designed to move machined workpieces, machined by the gear-machining machine, [[back]] out of the third position (C) 

2. (Original): Moving system according to claim 1, wherein the first movement unit and/or the second movement unit have only one degree of freedom of movement.  
3. (Currently Amended): Moving system according to claim 1 wherein the second movement unit comprises a drive for rotating the rotary cage (20) via a gearwheel coupling. 
4. (Previously Presented): Moving system according to claim 1 wherein the first movement unit is a linear movement unit for a vertical movement.  
5. (Currently Amended): Moving system according to claim 1, wherein the second movement unit (35) is configured to rotationally index the holding units (10, 10’) to move the one holding unit and the gripped one workpiece from the second position (B) to the third position (C) along a that is curved and that takes the form of an arc portion.  
6. (Currently Amended): Moving system according to claim 1, comprising a third movement unit, which is configured to cause the gripped one workpiece that is still held directly by the one holding unit to be moved from the third position (C) along third position and in which fourth position [[the]] gear-cutting machining is configured to take [[takes]] place.  
7. (Currently Amended): Moving system according to claim 1 comprising a guide arrangement (26, 16), which guides the one holding unit during the movement of the one holding unit and the gripped one workpiece from the first position (A) to the second position (B), and which guide arrangement (26, 16) moves together with the one holding unit and the gripped one workpiece as the one holding unit and the gripped one workpiece move from the second position (B) to the third position (C) 
8. (Currently Amended): Moving system according to claim 1 comprising a running rail (38) on which the one holding unit moves during the movement of the one holding unit and the gripped one workpiece from the second position (B) to the third position (C)
9. (Currently Amended): Moving system according to claim 3 wherein the second movement unit is configured to cause rotary movement [[unit]] of the rotary cage that is clocked in a 360°/n step, where n is 2, 3 or 4.  
10. (Currently Amended): Moving system according to claim 1, wherein the at least two holding units comprise 
11. (Currently Amended): Moving system according to claim 10, wherein the moving system is configured such that when the second movement unit is actuated to rotationally index the holding units,[[a]] one of the workpieces held by [[a]] one of the holding units (10) leaves the [[third]] second position (B) at the same time that another of the workpieces held by another of the holding units (10') leaves the third position (C)
12. (Currently Amended): Moving system according to claim 1 wherein the drive (36) of the first movement unit comprises a piston-cylinder device.
13. (Currently Amended): Moving system according to claim 7, wherein the guide arrangement (26, 16) comprises bars (26) that act as a support structure for the rotary cage (20) 
14. (Currently Amended): Moving system according to claim 1, wherein the rotary cage (20) is configured to rotate about a lower region of the support 
15. (Currently Amended): Moving system according to claim 1, wherein the second movement unit (35) further comprises a drive 
16. (Currently Amended): Moving system according to claim 1 wherein each of the holding units has a respective two holding arms (11), [[the]] wherein for each of the holding units, a distance between the corresponding two holding arms (11) can be altered.  
each have a respective releasably attached holding jaw (12)having a respective face facing the workpiece to be gripped thereby that is adapted to a contour of the workpiece to be gripped thereby.
18. (Currently Amended): Moving system according to claim 1 comprising a feeding and removal device (80), which is designed as a continuous feeder and which brings the workpieces into the first position at [[the]] a height of [[the]] an end of said feeding and removal device facing the ground, between 75 cm and 135 cm above the ground.  
19. (Currently Amended): Gear-machining machine, comprising: 
a workpiece loading and unloading system, 
wherein the loading and unloading system has a moving system (100) according to claim 1, and
wherein the gear-machining machine further comprises the workpiece spindle (200), which workpiece spindle (200) is configured to receiving one of the workpieces from the moving system.  
20. (Currently Amended): Moving system according to claim 5, wherein the that is curved takes the form of a semicircle.
Election/Restrictions
Claim 1 is allowable.  The restriction requirement as set forth in the Office action mailed on October 5, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 19, directed to a 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
It is noted that on the Information Disclosure Statement (IDS) filed 2/25/2020, the citation of U.S. Patent Application Publication No. 2013/0223945 was lined through so as to avoid duplicate citation thereof on the front page of any patent issuing from this application, given that this reference had already been previously made of record in the IDS filed 11/8/2019.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Attention is first directed to JP-2014-030874 A (hereinafter, JP ‘874).  A machine translation of this reference is being made of record via the PTO-892 Notice of References Cited that is attached to this Office Action.  That being said, for any reference herein to paragraph numbers or line numbers or the like of JP ‘874, attention is directed to the aforementioned machine translation.  

In particular, JP ‘874 teaches an exchange device 2 (Figure 1) for exchanging a workpiece W between the aforementioned workpiece spindle (of spindle unit 12) and a further (not shown) transfer device (see paragraph 0035), and includes a “fixing mechanism” (to use the verbiage of JP ‘874) 17 (Figures 1 and 5, for example) having, for example, two sets of gripper jaws/arms 176 (each set including a set of arms 176a, 176b), with each set of arms 176 being configured to move towards and away from each other along a corresponding horizontal guide rail 172 (of 17) so as to grip or release an object such as a workpiece W (see Figures 5, 6, 4, and paragraphs 0028-0032 and 0035, for example).  Furthermore, the support plate 171 (along with the arms 176 mounted thereto, and any workpiece(s) W held by such arms 176) of the fixing mechanism 17 is rotatable (by 180-degree increments, for example) about a vertical axis (so as to swap positions of two sets of gripper jaws/arms 176 and workpiece(s) W held thereby).  See paragraph 0035-0037, for example, as well as, for example, Figures 7-8.  The aforementioned rotation (of 171, 176, W) is caused by a rotation mechanism that includes a hydraulic cylinder 228 (Figure 4, Figure 2), for example.  The hydraulic cylinder 228 includes a piston portion 2281 and a cylinder main body 2482 that accommodates the piston portion 2281 (paragraph 0026-0027, Figures 4a-4b, for example).  JP ‘874 additionally teaches a cam 225 that has a notch 2251 in which a cam follower 226 is received.  Cam follower 226 is attached to one end of a rotary L-shaped link member 229.  The other end of L-shaped link member 229 is attached to the hydraulic cylinder 228.  See paragraphs 0026-0027 and Figures 4a-b and 2, for example.  A 
All that being said, when the piston portion 2281 of the hydraulic cylinder 228 is extended (from the position shown in Figure 4b to that shown in Figure 4a), such extension results in rotation of 17 (and 171 and the jaws/arms 176 and workpieces W held thereby) by 180 degrees about a vertical axis located at the center of 22.  In particular, extension of piston portion 2281 results in the swinging of link member 229, which causes movement of cam follower 226, which causes rotation of cam 225, which rotation of cam 225 thus causes rotation of the drive gear 223 to which 225 is integrally attached, which rotation of drive gear 223 causes rotation of spline nut 222, and which rotation of spline nut 22 thus likewise causes rotation of elevating rod 22 and spline portion 222 thereof, to thus rotate 17 about a vertical axis.  See Figures 1, 2, 4a-b, 5, and 7a-8c, for example, as well as at least paragraphs 0026-0027 and 0035-0038, for example. 
Furthermore, JP ‘874 teaches a first air cylinder 24 and a second air cylinder 25.  See Figures 1-2 and paragraph 0025, for example.  When both the first 24 and second 25 air cylinders are contracted, the elevating rod 22 (and thus the fixing mechanism 17 as well as any workpiece(s) W held by the jaws/fingers 176 thereof) is moved to position “(1)”, shown in Figures 2 and 7a-8c.  When the second air cylinder 25 is expanded/extended and the first air cylinder 24 is contracted, the elevating rod 22 (and thus the fixing mechanism 17 as well as any workpiece(s) W held by the jaws/fingers 176 thereof) is moved to “position (2)”, shown in 
Relating such to the present claims, attention is first directed to the annotated reproduction of Figure 8 below, in which positions A (at height position “(1)” and the leftmost rotary position of jaws/fingers 176 about the vertical rotation axis of 17, left being with respect to Figure 8), B (at height position “(3)” and at the leftmost rotary position of gripper fingers/jaws 176 about the vertical rotation axis of 17, left being with respect to Figure 8), C (at height position “(3)” and at the rightmost rotary position of the gripper fingers/jaws 176 about the vertical rotation axis of 17, right being with respect to Figure 8), and D (at height position “(2”) and at the rightmost rotary position of gripper fingers/jaws 176 about the vertical rotation axis of 17, right being with respect to Figure 8) have been labeled.  
[AltContent: textbox (12)][AltContent: arrow][AltContent: textbox (D)][AltContent: connector][AltContent: connector][AltContent: textbox (C)][AltContent: connector][AltContent: textbox (B)][AltContent: connector][AltContent: textbox (A)][AltContent: connector][AltContent: rect]
    PNG
    media_image1.png
    391
    694
    media_image1.png
    Greyscale


The moving system taught by JP ‘874 has a “first movement unit”, including, for example air cylinder 24 and/or 25 (described in detail above), that linearly moves a workpiece W from the first position (labeled above as) A to the second position (such as the position labeled above as B), along a vertical/linear movement path AB (i.e., a vertical path extending between the positions labeled above as A and B).  
The moving system taught by JP ‘874 further has a “second movement unit” (including, for example, hydraulic cylinder 228, described in detail above) that rotationally indexes the holding units (i.e., the two pairs of gripper jaws/fingers 176 shown in Figures 4-5, for example) to move the one holding unit and the workpiece gripped thereby from the second position (labeled above as “B”) into the third position (labeled above as “C”) along a second movement path (i.e., an arcuate/semi-circular path as 17 is rotated about a vertical axis via 228 as described in detail above).  Note that the moving system holds more than one workpiece W at a time, such as via the two sets of jaws/fingers 176 (i.e., one set 176a, 176b shown at the right side of Figure 5, and another set 176a, 176b of jaws/fingers shown at the left side of Figure 5) shown in Figures 
Additionally, JP ‘874 teaches a “support column”, such as 20 (see Figure 2 and paragraph 0024, which describes 20 as a “cylindrical base portion fixed to the base 11”).  
[AltContent: textbox (Q)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    678
    468
    media_image2.png
    Greyscale

arguendo that the above structure labeled as “Q” (in the above annotated reproduction of Figure 2) is considered a “rotary cage” (that rotates with the gripper jaws/fingers 176, and with rod 22 and rotary sleeve 21; paragraph 0024-0026, and Figures 4-5, for example), then it is noted that JP ‘874 still does not teach all of the limitations of present claim 1.  In particular, while rotary cage Q rotates relative to the support column 20, such rotary cage Q does not “rotate about the support column” 20, nor is the drive (air cylinder 24/25, described in detail above) for the first movement unit “mounted on an upper portion of the support column” 20.  See Figure 2, for example.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of JP ‘874, and thus, for at least the foregoing reasoning, JP ‘874 does not render obvious the present invention as set forth in independent claim 1.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, U.S. Pat. No. 5,885,038 to Huber teaches a turret loader unit 25 (see Figures 1-3, noting that the turret loader unit 25 is labeled in Figure 2, is shown in Figure 1 as .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
March 7, 2022